ORDER CONFIRMING AUTOMATIC SUSPENSION

Pursuant to SCR 3.166, the Kentucky Bar Association notified this Court that the Respondent, Michael S. Wade, whose KBA Membership Number is 91281, who was admitted to the practice of law in this Commonwealth on May 1, 2006, and whose bar roster address is 539 West Market Street, Suite 300, Louisville, Kentucky 40202, pleaded guilty of violating KRS 218A.1412, KRS 218A.1415 and KRS 520.050, felonies, in the Bullitt Circuit Court, Case Number 11-CR-238 on October 25, 2012.
SCR 3.166(1) states that any member of the Kentucky Bar Association who pleads guilty to a felony “shall be automatically suspended from the practice of law in this Commonwealth”, effective the day following the plea of guilty. The purpose of this order is to memorialize and confirm the fact that Respondent was automatically suspended from the practice of law in Kentucky, effective October 26, 2012, by the action of SCR 3.166 beginning one day after his conviction and said suspension continues in effect until dissolved or superseded by subsequent order of this Court. ENTERED: November 24, 2012.
/s/ John D. Minton, Jr. Chief Justice